255 F.2d 686
The RAILWAY SUPPLY & MFG. CO.v.SHAWNEE-PENN MFG. CO., Inc., Appellant.
No. 12559.
United States Court of Appeals Third Circuit.
Argued June 5, 1958.
Decided June 13, 1958.

Appeal From the United States District Court for the Eastern District of Pennsylvania; Thomas I. Clary, J.
Elias Magil, Philadelphia, Pa. (John Swartz, Philadelphia, Pa., on the brief), for appellant.
Daniel Mungall, Jr., Philadelphia, Pa. (Stradley, Ronon, Stevens & Young, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
This is an appeal by the defendant from a final judgment entered on a verdict in favor of the plaintiff in a civil action for damages for breach of a contract for the purchase of goods by the defendant from the plaintiff. Motions for a new trial and for judgment n. o. v. were denied. The defendant's principal complaint on this appeal is that the verdict was against the weight of the evidence. The weight of the evidence was for the jury to determine, however, and we find no abuse of discretion on the part of the district court in refusing a new trial on this ground. The defendant also asserts that there were errors in the admission of evidence and in the charge to the jury. We have considered all these contentions but find them so insubstantial as not to require discussion here.


2
The judgment of the district court will be affirmed.